 458DECISIONS OF NATIONAL' LABOR RELATIONS BOARDBy June 1958 the Employer plans, to employ at the Mentor plant atotal of approximately 75 employees in more than 12 job classifica-tions.Of the approximately 75 employees ultimately to be employed,approximately 25 employees in 5 -job classifications would be in theunit named by the Petitioner.The employees in the unit named by the Petitionerare allengagedprimarily in fitting parts and assembling and installing equipment.The classification of repair mechanic and repair mechanic helper arecatchall classifications.When the plant is in operation these classi-fications will be abandoned.Most of the employees in such classifi-cations will be assigned a classification of either repair machinist orrepair machinist helper.Others will be assigned to productionclassi-fications.The function of the repair machinist and the repair ma-chinist helper will be to repair, and make adjustments to, looms andrelated equipment, and to service and maintain the plant as a whole.As it appears that new job classifications are contemplated by theEmployer, and as the present tasks of the employees currently em-ployed appear to differ significantly from those which these employeesmay perform once the production stage is reached, we find that anyunit determination affecting these employees is presently premature 2Accordingly, the petition herein is hereby dismissed without prejudiceto the subsequent filing of another petition at a more appropriate timein the future a,[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the coll-sideration of the above Decision and Order.2 A. C. Smith Corporation,97 NLRB 1570,1572; andWestinghouse Electric Corporation,85 NLRB 1519, 1522.8 In view of our decision herein, we need not pass upon the Employer's other argumentsurged in support of its motion to dismiss.Supplee-Biddle-Steltz Company,PetitionerandWarehouse Em-ployees Union,Local 169 International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO.Case No. 4-RM-201. August 7, 1956DECISION AND CERTIFICATION OF RESULTS,OF ELECTIONOn May 17, 1956, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the FourthRegion.Upon the conclusion of the balloting the parties were fur-116 NLRB No. 58. SUPPLEE-BIDDLE-STELTZ COMPANY459nished with copies of -the tally of ballots which show that of approxi-mately 142 eligible voters, 140 cast ballots, of which 59 were cast forthe Union, 75 were against any labor organization, 4 were challenged,and 2 were void.Thereafter the Union timely filed objections to conduct affectingthe results of the election.On June 11, 1956, after conducting aninvestigation of the objections, the Regional Director issued his reporton objections in which he found that the objections did not raisematerial and substantial issues with respect to conduct affecting theresults of the election and recommended that the Board overrule theobjections.The Union timely filed exceptions to the report on objec-tions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : All warehouse employees of the Employer in Philadelphia,Pennsylvania, including city counter, employees, but excluding citysales employees, night cleaning employees, guards, professional em-ployees, and all supervisors as defined in the Act.ObjectionsObjection 1:As a basis for its first objection the Union alleges thatprior to the election the Employer promised eligible employees a wageincrease if the Union lost the impending election and put into effecta wage increase the day following the election.The Regional Direc-tor found that no wage increases were made during the month inwhich the stipulation for election was signed and the election con-ducted.He found no evidence that wage increases made in priormonths pursuant to company policy were coupled with threats orpromises related to union membership or activity or the Union's suc-cess in the election.The Union has submitted no evidence in supportof its exception to these findings.Accordingly, we find this objectionto be without merit.Objection 2:The Union alleges in its second objection that theEmployer, orally and in writing, threatened to discontinue the busi-ness and to lay off employees if the Union won the election. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director's investigation revealed that in a preelectionletter the Employer asked employees to "[r]emember that a vote onMay 17th in favor of the Union will be your invitation to further un-employment."This statement, however, must be read in context ofthe preceding sentence in which the Employer alleged that : "By vot-ing for the union you are voting for more strikes not only at thisCompany, but you also may be called upon to perform picket duty atother places."Accordingly, while the Employer's statement is a pre-diction of unemployment, it is not, in the context in which it wasmade, a threat of economic reprisal.The Union also contends that by the following statement in a secondpreelection letter to employees the Employer threatened to go out ofbusiness if the Union won the election :The economic benefits promised to you by the Union and con-tained in their contract would exceed our operating expenses andthereby, eventually put us out of business.In the letter as a whole the Employer sought to demonstrate that theUnion could not secure for employees the economic benefits it hadpromised them to gain their support because these benefits exceededthe Employer's ability to pay.The above-quoted statement is merelya summarization of arguments to this effect presented in the letter.Neither the letter as a whole nor the above statement considered aloneconstitutes a threat that the Employer would visit economic reprisalsupon the employees in the event the Union won the election.The Regional Director found no evidence that any oral statementsof management representatives to employees went beyond the above-considered statements.The Union excepts to this conclusion butoffers no evidence in support of its exception.Accordingly, we findthat the Union's second objection is without merit.Having found the Union's objections to be without merit, we herebyoverrule the objections to the election, as recommended by the Re-gional Director.As the Union failed to receive a majority of thevalid ballots cast in the election, we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast forWarehouse Employees Union, Local 169,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,and that said organization is not the exclusiverepresentative of the Employer's employees in the appropriate unit.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Certification of Results ofElection.